Citation Nr: 1603114	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  15-37 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a gunshot wound.


REPRESENTATION

Appellant represented by:	David F. Bander, Attorney


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1954 to October 1956.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO).

By rating action dated in May 2007, the RO denied the Veteran's claim for service connection for depression.  It was noted that depression was initially diagnosed approximately 50 years after service and there was no evidence showing it was related to service.  The Veteran was notified of this decision, but did not file a timely appeal.

According to the United States Court of Appeals for Veterans Claims (Court), the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) ((a newly diagnosed psychiatric disorder (e.g., PTSD), even if medically related to a previously diagnosed disorder (such as depressive neurosis), is not the same for jurisdictional purposes when it has not previously been considered).  In reconciling these holdings, the Court recently held that the focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter. Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (when determining whether a new and material evidence analysis is required, the focus VA's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries,' or whether it is evidence tending to substantiate an element of the previously adjudicated matter).  Consequently, the Board must ascertain whether the Veteran's current claim of entitlement to service connection for an acquired psychiatric disability constitutes an independent claim or whether it is to be considered as part of his previously denied claim of entitlement to service connection for depression.  In this case, the Board concludes that de novo consideration is appropriate since the Veteran now claims his psychiatric disability is the result of a personal assault in service.

The Board has determined that a de novo service connection analysis is proper for the psychiatric disorder issue on appeal.  PTSD was not previously adjudicated in any way by the RO in 2007, and the Veteran did not contend at that time that his psychiatric problems were due to a personal assault.  Given these facts, his current claim an acquired psychiatric disability, to include PTSD, constitutes a new and distinct claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for an acquired psychiatric disability, to include PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDING OF FACT

Residuals of a gunshot wound, if present, are not shown to be related to service.


CONCLUSION OF LAW

Residuals of a gunshot wound were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in February 2013, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The record shows the Veteran's service treatment records are fire-related.  Under such circumstances VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of this claim is undertaken with this duty in mind.  The cited case law does not lower the legal standard for proving a claim of service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

Pertinent private and VA medical records have been secured.  VA did not provide an examination regarding the Veteran's claim for service connection for residuals of a gunshot wound.  Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4).

Here, the McLendon criteria are not satisfied.  Specifically, the competent evidence does not establish the Veteran has a gunshot wound that is related to service.  As such, remand for an examination is unnecessary and doing so would serve no useful or meaningful purpose and only instead result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Under these facts, an examination is not required.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Private medical records show that in July 2006, a CT scan of the cervical spine was negative.  An "old bullet from 1955" was noted.  

VA outpatient treatment records show it was reported in March 1999 that the Veteran had a bullet lodged in the region near his right neck since 1976.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

The Veteran asserts that the only time he was ever shot was in service and that the bullet is still in his neck.  The Board acknowledges that a private report in 2006 indicates the Veteran related he had sustained a gunshot wound during service.  In March 1999, however, he stated the bullet had been in his neck since 1976.  It is also noted that he made no mention of a gunshot wound on his initial application for VA benefits submitted in September 2006.  In addition, although he reported on his 2012 claim that he had been shot during service, he was unable to state when it had occurred.  Finally, there is no indication in the record of any residuals of the claimed gunshot wound.

In light of the fact the Veteran has provided conflicting dates as to when he was shot and at times has been unable to state when in service the shooting occurred, the Board concludes that his allegations regarding being shot in service are not credible.  Under the circumstances, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a gunshot wound.


ORDER

Service connection for residuals of a gunshot wound is denied.


REMAND

The Veteran claims that service connection is warranted for an acquired psychiatric disability, to include PTSD.  He reported on his claim received in September 2012 that it is due to abuse/personal assault by his commanding officer.  He stated that he received regular psychiatric treatment through the 1970's and that his condition began immediately after service.  An April 2013 statement from H.D. notes that he and the Veteran went to basic training together and he saw him while both were stationed in Germany.  He related that when he saw him, the Veteran was very upset with his new company commander.  He subsequently learned that the Veteran had been busted in rank and was being sent home.  Finally, H.D. indicated that when he saw the Veteran upon his discharge, he was a completely different person than he had known, and that the Veteran was angry and depressed.  

VA treatment records show that the Veteran saw a psychologist from 1995 to 1999 and was treated with Methadone.  Private medical records reflect he was assessed with depression in 2006.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please request that the Veteran provide specific information concerning the claimed personal assault in service.  This should include the approximate date it occurred.

2.  Please ask the Veteran again to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for a psychiatric disability since his discharge from service, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

3.  Then, please arrange for a VA examination to determine the nature and etiology of any current psychiatric disability, to include PTSD. 

The examiner should comment as to whether there sufficient evidence of record to conclude that the Veteran was subject to a personal assault during active service.  He is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that the Veteran's psychiatric disability is related to service.  

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should consider and discuss as necessary the evidence of record.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

4.  The AOJ should then review the record and readjudicate the claim on appeal.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


